On consideration of the “Petition for a Writ of Habeas Corpus, Mandamus, and Other Extraordinary Relief” filed in the above-entitled action, it appearing that all matters set forth therein are more appropriately the *659subjects of motions addressed to and decided by the military judge if and when the charges against petitioner are referred to a court-martial, and it further appearing that no relief which petitioner seeks from this Court would be in aid of our jurisdiction (See, 10 USC § 1651 (a)), it is, by the Court, this 14th day of July 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed.